Case: 12-41319      Document: 00512717341         Page: 1    Date Filed: 07/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                                  July 30, 2014
                                      No. 12-41319
                                                                                 Lyle W. Cayce
                                                                                      Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff – Appellee
v.

REYNALDO VEGA,

                                                 Defendant – Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC 7:11-CR-1446-1


                         ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES

Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Reynaldo Vega was convicted of receiving child
pornography in violation of 18 U.S.C. § 2252A(a)(2)(A).                  The trial court
sentenced Vega to 210 months’ imprisonment and ordered that Vega was
jointly and severally liable for the remainder of a restitution award to one of
his victims. On appeal, Vega challenged the sentence of imprisonment but not
the order of restitution. We affirmed Vega’s sentence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-41319    Document: 00512717341    Page: 2   Date Filed: 07/30/2014



                                No. 12-41319
      The Supreme Court vacated our judgment and remanded for further
consideration in light of Paroline v. United States, ––– U.S. ––––, 134 S. Ct.
1710 (2014).   In Paroline, the Court held that 18 U.S.C. § 2259 requires
“restitution in an amount that comports with the defendant’s relative role in
the causal process that underlies the victim’s general losses.” 134 S.Ct. at
1727. Although Vega did not challenge the order of restitution in his initial
appeal, the Government has waived any claim of appellate procedural default
and requested that this case be remanded to the district court for proceedings
consistent with Paroline. The parties do not argue that Paroline affected
Vega’s sentence beyond the order of restitution.
      Accordingly, we VACATE the order of restitution and REMAND for
proceedings consistent with the Supreme Court's opinion in Paroline.
      RESTITUTION ORDER VACATED; REMANDED.




                                      2